Order unanimously modified on the law and as modified affirmed without costs in accordance *879with the following Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the Labor Law § 240 (1) cause of action. The injury allegedly sustained by Joseph H. McSweeney (plaintiff) did not result from "the extraordinary elevation risks envisioned by Labor Law § 240 (1)” (Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841, 843; see, Smith v New York State Elec. & Gas Corp., 82 NY2d 781, 783; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 512-514). Additionally, the court properly granted defendant’s motion for summary judgment dismissing the Labor Law § 241 (6) cause of action because "[Occupational Safety and Health Administration] regulations cannot provide the basis for a Labor Law § 241 (6) cause of action” (Landry v General Motors Corp., 210 AD2d 898; see, McGrath v Lake Tree Vil. Assocs., 216 AD2d 877 [decided herewith]; see, e.g., Pellescki v City of Rochester, 198 AD2d 762, lv denied 83 NY2d 752).
The court erred, however, in failing to dismiss the Labor Law § 200 and common-law negligence causes of action. The alleged defect or dangerous condition arose from the methods and procedures of plaintiff’s employer. Defendant, the owner, exercised no supervisory control over the work that resulted in plaintiff’s alleged injuries (see, Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877; Lombardi v Stout, 80 NY2d 290, 295; Durfee v Eastman Kodak Co., 212 AD2d 972; Mamo v Rochester Gas & Elec. Corp., 209 AD2d 948, 949).
We, therefore, modify the order on appeal by granting defendant’s motion for summary judgment dismissing the Labor Law § 200 and common-law negligence causes of action. (Appeals from Order of Supreme Court, Monroe County, Rosenbloom, J.—Labor Law.) Present—Denman, P. J., Pine, Wesley, Balio and Davis, JJ.